FILED
                             NOT FOR PUBLICATION                            JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA LUISA ZAVALZA,                             No. 08-70338

               Petitioner,                       Agency No. A073-863-085

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Maria Luisa Zavalza, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen removal proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny

the petition for review.

      In her opening brief, Zavalza fails to address, and therefore has waived any

challenge to, the BIA’s dispositive determination that she failed to demonstrate the

evidence she submitted with the motion to reopen could not have been discovered

or presented at her former hearing. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived); see also 8 C.F.R. § 1003.23(b)(3). We therefore do not

reach Zavalza’s contentions regarding entry into the United States pursuant to

advance parole.

      We reject as unpersuasive Zavalza’s contention, raised for the first time in

her opening brief, that she was prejudiced by the administrative record as filed by

Respondent.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70338